DETAILED ACTION
Applicant’s filing amendment dated Jan. 15, 2021.
Claims 1, 5, 11-13, 17, 23-25, 30-32, and 37-38 have been amended.
Claims 1-38 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Mr. Greg Hsu (Reg. No. 61,007) on 04/16/2021 to place the claims in the condition for allowance.
In the claims filed on 01/15/2021, further amend as below:
1. (Currently Amended) A system for updating files through a peer-to-peer network, comprising:
a plurality of device nodes distributed in the peer-to-peer network, the device nodes respectively having baseboard management controllers (BMCs), the device nodes having at least two update states including a bare-metal state and an OS-installed state, and all the device nodes being in the same update state; and
a link manager connected to the peer-to-peer network via a management network, the link manager comprising an update engine; wherein
the device nodes comprise at least a first device node, a second device node and a third device node;
the link manager sends an update command to the peer-to-peer network; and
using a processor to arrange arrange 

11. (Currently Amended) The system according to claim 5, wherein 
when the device nodes are bare-metal devices, the update state of the device nodes is the [[a]] bare-metal state; and
the source files are BMC firmware binary files, BIOS firmware binary files, or operating system image files.

12. (Currently Amended) The system according to claim 5, wherein 
when the device nodes are devices with installed operating system, the update state of the device nodes is the OS-installed state; and
the source files are BMC firmware binary files, BIOS firmware binary files, operating system patch files, device driver patch files, or application files.

13. (Currently Amended) A method for updating files through a peer-to-peer network, comprising:
sending an update command to the peer-to-peer network by a link manager;
arranging a first update from a first device node to a second device node and arranging a second update from the second device node to a third device node by an 
the first device node, the second device node and the third device node are selected from a plurality of device nodes distributed in a peer-to-peer network; 
the device nodes respectively have baseboard management controllers (BMCs) 
the device nodes have at least two update states including a bare-metal state and an OS-installed state, and all the device nodes are in the same update state; 

the link manager is connected to the peer-to-peer network via a management network and comprises the link manager.

23. (Currently Amended) The method according to claim 17, wherein
when the device nodes are bare-metal devices, the update state of the device nodes is [[a]] the bare-metal state; and
the source files are BMC firmware binary files, BIOS firmware binary files, or operating system image files.

24. (Currently Amended) The method according to claim 17, wherein
when the device nodes are devices with installed operating system, the update state of the device nodes is the OS-installed state; and 
the source files are BMC firmware binary files, BIOS firmware binary files, operating system patch files, device driver patch files, or application files.

25. (Currently Amended) A system for updating files through a peer-to-peer network, comprising:
a plurality of device nodes distributed in the peer-to-peer network, the device nodes respectively having baseboard management controllers (BMCs), the device nodes having at least two update states including a bare-metal state and an OS-installed state, and all the device nodes being in the same update state;
a link manager connected to the peer-to-peer network via a management network, the link manager comprising an update engine; and
a source node connected to the peer-to-peer network via the management network, the source node having at least one version of source files; wherein 
at least one of the device nodes requests for an update version of source files corresponding to the update state of the device nodes; and 
using a processor to assign redirect 

30. (Currently Amended) The system according to claim 25, wherein
when the device nodes are bare-metal devices, the update state of the device nodes is [[a]] the bare-metal state; and
the source files are BMC firmware binary files, BIOS firmware binary 

31. (Currently Amended) The system according to claim 25, wherein
when the device nodes are devices with installed operating system, the update state of the device nodes is the OS-installed state; and 
the source files are BMC firmware binary files, BIOS firmware binary files, operating system patch files, device driver patch files, or application files.

32. (Currently Amended) A method for updating files through a peer-to-peer network, comprising:
requesting for an update version of source files by at least one of device nodes; and 
assigning a service node to the requesting device node and redirecting the request to the service node by an update engine; wherein
the device nodes are distributed in a peer-to-peer network and respectively have baseboard management controllers (BMCs) 
the device nodes have at least two update states including a bare-metal state and an OS-installed state, and all the device nodes are in the same update state; 
the device nodes request for an update version of source files corresponding to the update state of the device nodes;
the update engine assigns a service node to the requesting device node according to the update state of the device nodes;
a link manager connects to the peer-to-peer network via a management network and comprises the update engine; and 


37. (Currently Amended) The method according to claim 32, wherein
when the device nodes are bare-metal devices, the update state of the device nodes is [[a]] the bare-metal state; and
the source files are BMC firmware binary files, BIOS firmware binary files, or operating system image files.

38. (Currently Amended) The method according to claim 32, wherein
when the device nodes are devices with installed operating system, the update state of the device nodes is the OS-installed state; and 
the source files are BMC firmware binary files, BIOS firmware binary files, operating system patch files, device driver patch files, or application files.

Allowable Subject Matter
Claims 1-38 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “a plurality of device nodes distributed in the peer-to-peer network, the device nodes respectively having baseboard management controllers (BMCs), the device nodes having at least two update states including a bare-metal state and an OS-installed state, and all the device nodes being in the same update state; the update engine using a processor to arrange a first update from the first device node to the second device node, and arrange a second update from the second device node to the third device node according to the update state of the device nodes” as recited in independent claims 1, 13, 25, and 32. Claims 2-12, 14-24, 26-31, and 33-38 are considered allowable by virtue of their dependence on allowable independent claims 1, 13, 25, and 32 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JUNCHUN WU/Examiner, Art Unit 2191
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191